DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 15, 18, 19, 21-24, 28, 30, 31-37, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Carbohydrate Polymers 101 2014, 401-406) in view of Parris et al. (J. Agric. Food Chem. 2000, 48, 890-894).
Considering Claims 1, 21, and 22:  Zhang et al. teaches an omniphobic coated article comprising paper/a porous substrate (Section 2.1); a coating applied to the substrate, the coating comprising a first layer of chitosan/an oleophobic and hydrophilic first layer (Section 2.1-2.2); and a second layer applied onto the first layer of hydrophobic beeswax (Section 2.1-2.2, Introduction).
	Zhang et al. does not teach the second layer as comprising a protein.  However, Parris et al. teaches using a corn zein layer as a replacement for wax coating in greaseproof paper (Abstract, pg. 894).  Zhang et al. and Parris et al. are analogous art as they are concerned with the same field of endeavor, namely greaseproof paper.  It would have been obvious to a person having ordinary skill in the art to have replaced the wax layer of Zhang et al. with the zein layer of Parris et al., and the motivation to do so would have been to provide an inexpensive waterproof layer that is easily removed during recycling (pg. 894).
Considering Claim 15:  Parris et al. teaches the amount of coating in terms of g/16 in2 (Table 1), but is silent towards the amount in terms of weight percent.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of the zein coating layer through routine experimentation, and the motivation to do so would have been, as Parris et al. suggests, to provide low grease permeation and water vapor transmission (Tables 1-3).
Considering Claim 18:  Zhang et al. does not teach the presence of omniphobic polymers in the first or second layer.
Considering Claim 19:  Zhang et al. teaches the chitosan as being hydrophilic and the wax as being hydrophobic.  As such, they would be incompatible when blended together.
Considering Claim 23 and 24:  Zhang et al. teaches the paper as being used for food packaging materials (Introduction).  
Considering Claim 28:  Zhang et al. teaches the paper as being coated on both sides of the paper (Section 2.3).
Considering Claims 30, 31, and 33-35:  Zhang et al. teaches the paper has having high grease resistance with not grease passing through the paper (Table 1, Section 3.3) and excellent water vapor permeablity (Section 3.2).  Zhang et al. is silent towards the particular measurement used.  However, Zhang et al. teaches the same composition as claimed in the same claimed manner.  The original specification does not identify any feature outside the composition of the coating that would result in the claimed property.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01.
Considering Claim 32:  Zhang et al. teaches the thickness of the coating layer as being 9.8 microns (Section 3.2).
Considering Claim 36:  Zhang et al. teaches the chitosan layer as being 1, 2, and 3 weight percent relative to the paper weight (Section 2.2).
Considering Claim 37:  Zhang et al. teaches the amount of the beeswax layer as being approximately 3 weight percent (Fig. 4).
Considering Claim 46:  Zhang et al. teaches the paper has having high grease resistance with no grease passing through the paper (Table 1, Section 3.3) and excellent water vapor permeability (Section 3.2).  Zhang et al. is silent towards the particular measurement used.  However, Zhang et al. teaches the same composition as claimed in the same claimed manner.  The original specification does not identify any feature outside the composition of the coating that would result in the claimed property.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Carbohydrate Polymers 101 2014, 401-406) in view of Parris et al. (J. Agric. Food Chem. 2000, 48, 890-894) as applied to claim 1 above, and further in view of Despond et al. (Journal of Applied Polymer Science, Vol. 98, 704-710, 2005).
Considering Claims 25 and 27:  Zhang et al. teaches the article of claim 1 as shown above.
	Zhang et al. does not teach additional layers of coating materials.  However, Despond et al. teaches that it is known in the art to apply multiple coatings of a grease and water barrier coating (Table 1).  A second application of the bilayer of Zhang et al. would provide a wax layer/hydrophobic layer between the second chitosan layer and the support, that is further from the second wax layer than the chitosan layer. Alternatively, it places a fourth layer between the first chitosan layer and the second wax layer.  Zhang et al. and Despond et al. are analogous art as they are concerned with the same field of endeavor, namely grease and water barrier coatings for paper.  It would have been obvious to a person having ordinary skill in the art to have applied a second bilayer of the coating of Zhang et al., and the motivation to do so would have been to increase the water and grease barrier properties of the coating.
Considering Claim 26:  Zhang et al. teaches the article as being a free standing paper/ (¶0008).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Carbohydrate Polymers 101 2014, 401-406) in view of Parris et al. (J. Agric. Food Chem. 2000, 48, 890-894) as applied to claim 1 above, and further in view of Renn (US 2007/0292643).
Considering Claim 29:  Zhang et al. teaches the article of claim 1 as shown above.
	Zhang et al. does not the claimed additives in the coating.  However, Renn teaches adding coloring additives (a dye or pigment) to a zein coating for a paper substrate (¶0020).  Zhang et al. and Renn are analogous art as they are concerned with the same field of endeavor, namely coatings for paper substrates.  It would have been obvious to a person having ordinary skill in the art to have used the coloring additive of Renn in the coating of Zhang et al., and the motivation to do so would have been, as Renn suggests, to provide the desired color to the article.  

Claims 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Carbohydrate Polymers 101 2014, 401-406) in view of Parris et al. (J. Agric. Food Chem. 2000, 48, 890-894).
Considering Claims 38 and 40:  Zhang et al. teaches a method for preparing an omniphobic coated article comprising providing paper/a porous substrate (Section 2.1); applying a first coating layer of chitosan/an oleophobic and hydrophilic first layer (Section 2.1-2.2); and applying a second coating layer applied onto the first layer of hydrophobic beeswax (Section 2.1-2.2, Introduction).
Zhang et al. does not teach the second layer as comprising a protein.  However, Parris et al. teaches using a corn zein layer as a replacement for wax coating in greaseproof paper (Abstract, pg. 894).  The corn zein is prepared by applying a mixture of ethanol and zein onto the substrate, followed by drying the mixture (pg. 890).  Zhang et al. and Parris et al. are analogous art as they are concerned with the same field of endeavor, namely greaseproof paper.  It would have been obvious to a person having ordinary skill in the art to have replaced the wax layer of Zhang et al. with the zein layer of Parris et al., and the motivation to do so would have been to provide an inexpensive greaseproof layer that is easily removed during recycling (pg. 894).
Considering Claim 39:  Zhang et al. teaches applying the first layer by applying a mixture of chitosan and water to the paper, followed by drying the paper to remove the water (Section 2.2).
Considering Claim 41:  Zhang et al. teaches the drying as occurring at room temperature ~25 ºC for 1 hour (Section 2.2).

Response to Arguments
Applicant's arguments filed December 6, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that there is no reason to substitute zein for the beeswax of Zhang, because the beeswax improves water vapor resistance rather than grease resistance is not persuasive.  Parris teaches that the zein provides improved water-vapor resistance (Table 3), and Parris explicitly teaches the zein as being a replacement for non-recyclable waxes in the paper treatment (pg. 894).
B)  The applicant’s argument that the proposed modification substituting zein for beeswax would go against Zhang’s principle of operation is not persuasive.  The proposed modification would provide a structure with the same principle of operation, as the zein is taught in Parris to provide the same function as the beeswax of Zhang et al.  
While the synergistic effect of the combination of chitosan and beeswax may be lost by the combination, the advantage of the zein providing a recyclable product would be motivation to make the substitution, despite a potential decrease in the water-vapor permeability.  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  See MPEP § 2123.
C)  The applicant’s argument of unexpected results is not persuasive.  The data of the declaration does not establish an unexpected result.  The data shows that the combination of a grease resistant coating (chitosan) and a water resistant coating (zein) provides a combination of grease resistance (high Kit) and water resistance (low Cobb 60).  This result is expected based on the teachings of the prior art which identify the chitosan as grease resistant and the zein as water resistant.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  See MPEP § 716.02(c).
Further, the result is not commensurate is scope with the instant claims.  The combination of a chitosan layer and 2 weight percent zein, which is within the scope of the instant claims, provides a virtually identical Cobb 60 and Kit as the comparative example having only a chitosan layer.  As such, the alleged improvement is not shown by the entirety of the claimed range.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See MPEP § 716.02(d).
Further, the comparative examples are not analogous to the structure of the closest prior art of record, Zhang et al.  Zhang et al. teaches the combination of a porous substrate, oleophobic and hydrophilic first layer and hydrophobic second layer (Section 2.1-2.2).  The claimed order is taught by Zhang et al. to be critical, as the hydrophilic layer prevents the penetration of the hydrophobic layer into the paper (Conclusions).  As the claimed order is taught by the prior art, the examples showing other configurations are not analogous to the closest prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767